DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6-7 are newly added.
Claims 1-7 are currently pending.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021.
Claim 5-7 is under examination herein.
Claim 5-7 are rejected.
Claims 6-7 are objected to.

Response to Amendment
The amendment filed on 2 June 2022 has been entered.  
Amendment of claim 5 is acknowledged.  
The previous objection to claim 5 is withdrawn in view of Applicant’s claim amendment. 
The previous 112(b) and 101 rejections of claim 5 are withdrawn in view of Applicant’s claim amendment. 
 
Priority
	The instant application claims the benefit of priority to foreign Application No. JP2017-173037 filed at the Japan Patent Office on 8 September 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 September 2017.

Claim Objections
Claims 6-7 are objected to because of the following informalities:    
In claim 6, line 6, “with additional indices” should be amended to “with the one or more additional indices”. 
In claim 7, line 2, “comprising:” should be replaced with “wherein”. In line 3, “additional indices” should be amended to “the one or more additional indices”. In line 4, the comma and colon at the end of the line should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated by claim amendment.     
	 
	Claim 6 recites “measuring one or more additional indices” in lines 3-5. It is unclear if an additional index is selected in claim 5, if this step in claim 6 is ignored or potentially measured again. There is no indication that a different index should be selected. For examination purposes, claim 5 is interpreted as measuring superoxide production activity and measuring an additional index in claim 6. Claim 7 is dependent on claim 6 and also rejected due to said dependency. 
	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and/or law of nature without significantly more.  This rejection is newly recited and necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea:
Claim 5 recites displaying the measured one or more indices as a pathological index for Alzheimer’s disease.  
Claim 6 recites unifying the index of superoxide production activity with additional indices. 
Claim 7 further limits the unifying step by reciting the index of superoxide production activity and additional indices are unified by following formula: axA+bxB+cxC+dxD, wherein, A: normalized superoxide production activity, B: normalized myeloperoxidase activity, C: normalized oxidized LDL level, D: normalized phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, or insulin, a, b, c, d: coefficients. 
The recitations in claims 5-7 are similar to the concepts of correlating the presence of a compound in a bodily sample and disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, (859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017)). Therefore, these limitations fall under the “laws of nature”. 
The recitations in claims 6-7 are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. The unification of the index in claim 6 is a simple mathematical calculation that can be performed in the human mind or with pen and paper and that using a physical aid to help perform a mental step does not negate the mental nature of the limitation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 5-7 recite an abstract idea/law of nature (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to adding insignificant extra-solution activity to the judicial exception, such as mere data gathering in conjunction with a law of nature or abstract ideas such as a step of obtaining information so that the information can be analyzed by an abstract mental process.  Specifically, the claims recite the following additional elements:
Claim 5 recites collecting peripheral blood, measuring one or more indices from the group consisting of superoxide production activity, myeloperoxidase activity, oxidized low-density lipoprotein (LDL) level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin; and displaying the measured one or more indices as a pathological index for Alzheimer’s disease. 
Claim 6 recites measuring one or more additional indices from the group consisting of myeloperoxidase activity, oxidized low-density lipoprotein (LDL) level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin.
The steps for measuring one or more additional indices that are subsequently utilized as input to the abstract ideas are equivalent to data gathering steps and displaying the measured one or more indices equates to generic data outputting rather than steps that integrating the recited judicial exception into a practical application (see MPEP 2106.05(g)). As such, claims 5-7 are directed to an abstract idea/law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or well-understood, routine and conventional activities. The instant claims recite the following additional elements:
Claim 6 recites “measuring one or more indices from the group consisting of superoxide production activity, myeloperoxidase activity, oxidized low-density lipoprotein level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin” and “measuring one or more additional indices from the group consisting of myeloperoxidase activity, oxidized low-density lipoprotein level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin”.
Claim 7 does not recite any elements in addition to the recited judicial exception. The courts have recognized laboratory techniques such as determining the level of a biomarker in blood by any means as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Mayo (566 U.S. at 79, 101 USPQ2d at 1968); Cleveland Clinic Foundation v. True Health Diagnostics, LLC (859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017)). The courts have found concepts of presenting offers and gathering statistics generated based on the testing as well-understood, routine, conventional activity. OIP Technologies (788 F.3d at 1363, 115 USPQ2d at 1092-93) (MPEP 2106.05(d).II). As evidenced by these court findings, the displaying step [presenting] in the instant claims is conventional activity.  The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 5-7 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernández (Hernández, M. C. R. et al. Involvement of Free Radicals in the Development and Progression of Alzheimer’s Disease, 2016, Free Radicals and Diseases, IntechOpen, 247-275; previously cited) in view of Ohkubo (Ohkubo T, et al. Impaired superoxide production in peripheral blood neutrophils of germ-free rats, 1990, Scandinavian Journal of Immunology, 32(6):727-9; previously cited). Any newly recited portions herein are necessitated by claim amendment.
Regarding claim 5, Hernandez teaches Alzheimer’s disease (AD) is a major dementia related to an overproduction of free radicals (FRs), which leads to the generation of oxidative stress in brain tissue. Amyloid beta-peptide of 42 amino acid residues (Aβ1–42) is the main source of FRs in patients with AD. βA1–42 is recognized by microglial receptors; it activates these cells, causing overproduction of superoxide anion (O2−) by NADPH oxidase (Hernandez Abstract, lines 1-4, lines 8-10). O2− is the primary ROS produced during the neuroinflammatory process, this is considered to play a key role in the activation of microglia and the activation of NADPH oxidase (Hernandez Pg. 254, ¶ 5, lines 2-4). 
Hernandez discloses several methods of quantification superoxide anion in biological samples, including cytochrome C, tetrazolium salt, and lucigenin and luminol (Hernandez, Pg. 264-265, §5.2), but does not specifically teach measuring superoxide anion production in collected peripheral blood samples. Hernandez does not teach displaying the measured one or more indices as a pathological index for Alzheimer’s disease. 
Ohkubo discloses a method of measuring superoxide production in peripheral blood neutrophils. Ohkubo describes obtaining and processing heparinized peripheral blood to obtain neutrophils. Superoxide anion generation was assayed spectrophotometrically [displaying the measured index as recited in claim 5] by the reduction of cytochrome c after incubating cells with PMA (Ohkubo Pg. 727, Col. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hernandez and Ohkubo. Ohkubo discloses superoxide production can be measured and displayed [assayed spectrophotometrically] in peripheral blood samples. Therefore, one of ordinary skill would have been motivated to apply Hernandez's method of measuring and displaying superoxide production in Alzheimer's disease to peripheral blood samples. There would have been a reasonable expectation of success, because Hernandez and Ohkubo both show superoxide production can be measured in biological samples, including peripheral blood, and the known association between superoxide production and Alzheimer's disease. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hernández (Hernández, M. C. R. et al. Involvement of Free Radicals in the Development and Progression of Alzheimer’s Disease, 2016, Free Radicals and Diseases, IntechOpen, 247-275; previously cited) in view of Ohkubo (Ohkubo T, et al. Impaired superoxide production in peripheral blood neutrophils of germ-free rats, 1990, Scandinavian Journal of Immunology, 32(6):727-9; previously cited) as applied to claim 5 above, and further in view of Frijhoff (Frijhoff, J. et al. Clinical Relevance of Biomarkers of Oxidative Stress, 2015, Antioxidants & Redox Signaling, 23(14): 1144-1170; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 6, Hernandez and Ohkubo disclose the limitations of claim 5.
Okhubo further discloses a method of measuring myeloperoxidase activity in peripheral blood neutrophils. Ohkubo describes obtaining and processing heparinized peripheral blood to obtain neutrophils (Ohkubo Pg. 727, Col. 2). Myeloperoxidase activity was measured as the rate of decomposition of hydrogen peroxide with O-dianisidine as a hydrogen donor. The activity was determined by measuring the rate of colour development at 460 nm (Okhubo Pg. 727, Col. 1, [1]).
Hernandez and Ohkubo do not disclose measuring one or more additional indices from the group consisting of myeloperoxidase activity, oxidized low-density lipoprotein level, phagocytosis, triglycerides, fasting blood glucose, total cholesterol, hemoglobin A1c, and insulin as recited in claim 6. 
Frijhoff teaches MPO (myeloperoxidase) positively associated with the presence of Alzheimer’s disease, correlated with A β1–42 ratio, and may potentially be an ideal biomarker for Alzheimer’s disease (Frijhoff Pg. 1159, Table 5, row 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hernandez, Ohkubo and Frijhoff. Hernandez and Frijhoff disclose biomarkers that are both correlated with the presence of Alzheimer’s disease. One skilled in the art could have combined measurements of superoxide production and myeloperoxidase without changing the respective function of correlation to Alzheimer’s disease. The combination would have yielded nothing more than predictable results. Ohkubo discloses myeloperoxidase can be measured in peripheral blood samples. Therefore, one of ordinary skill would have been motivated to apply Hernandez's method of measuring myeloperoxidase in Alzheimer's disease to peripheral blood samples. There would have been a reasonable expectation of success, because Hernandez and Ohkubo both show myeloperoxidase can be measured in biological samples, including peripheral blood, and the known association between myeloperoxidase and Alzheimer's disease. 

Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claim 5 under 35 U.S.C. 103 over Hernández in view of Ohkubo by arguing impermissible hindsight (Arguments Pg. 6, [2]). Applicant specifically argues a skilled artisan would not expect a relationship between AD and the superoxide production in peripheral blood because it is affected by numerous organs and tissues in a human body (Arguments Pg. 6, [3]). Applicant further argues Ohkubo is silent to AD (Arguments Pg. 6, [4] – Pg. 7, [1]). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicant’s arguments, no evidence has been provided to show superoxide production in peripheral blood is affected by numerous organs and tissues in a human body. Ohkubo clearly teaches measurement of superoxide production in peripheral blood; therefore, one of ordinary skill would reasonably expect to continue to measure superoxide production in peripheral blood in Alzheimer’s disease because Hernandez teaches overproduction of superoxide anion in patients with AD. 

Applicant argues newly added claims 6-7 (Arguments Pg. 7, last paragraph – Pg. 8, [1]). Applicant’s arguments with respect to claim 6 has been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.H./Examiner, Art Unit 1657             

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631